DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
Claims 8, 19 and 23 are cancelled.  Claims 1, 5-7, 9, 21 and 22 are pending examination.
The previous rejections under 35 U.S.C. 112(a) and (b) have been withdrawn in light of Applicants amendment and remarks frilled July 20, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2005/0002989 A1-hereafter referred to as Palmer) in view Woodyer et al. (US 2016/0302463-hereafter referred to as Woodyer).
Regarding claims 1, 5, 6 and 7, Palmer teaches a nutrition bar comprising 12 to 40 wt% native protein (i.e. high protein dough bar) such as isolated soy protein, soy protein concentrate or rice protein concentrate ([0035]-[0036]).  This proportion of native protein overlaps with the claim proportion, i.e. 15 to 45 wt% of the food product. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP §2144.05 I).  Palmer does not teach wherein the native protein must be a hydrolysate ([0036]).
Palmer also teaches that in addition to soy and/or rice protein, other types of protein may also be including in the nutritional bar including whey protein isolate, whey protein concentrates, caseins, pea protein and gelatin protein ([0041]).  Palmer teaches the amount of the other proteins, when present, are within the range of from 1 wt% to 10 wt% ([0041]).  
Here, it would have been obvious to the person of ordinary skill in the art to have added any additional proteins taught by Palmer, including pea protein and combinations of pea protein and whey protein with a reasonable expectation of success.
Palmer teaches the nutrition bars comprise 2 wt% or more humectant ([0063]).  Palmer teaches the humectant is selected from the group consisting of polyols (i.e. diols and triols- [0064]).  Palmer does not disclose wherein the humectant must be glycerol (i.e. glycerin).
The nutrition bar of Palmer is disclosed to comprise up to 50 wt% natural sources of sugar ([0081]).
Given Palmer teaches the nutrition bar comprises protein and sweeteners, the nutrition bar is interpreted to read on a “dough bar” consistent with applicant’s specification (Pg. 1, lines 16-19).
Palmer is silent regarding the sugar comprising D-allulose syrup.
Woodyer teaches a sweetener that is intended to be used as a replacement for nutritive sweeteners ([0014]).  The sweetener comprises D-allulose and is disclosed to be formulated as a syrup ([0016], [0055]).  The sweetener of Woodyer is disclosed to be useful in snack bars ([0045]).
Both Palmer and Woodyer are directed towards snack bars comprising sweeteners.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the sweetener of Woodyer for the sugar in Palmer in order to provide a natural sweetener that would lower the caloric content of the bar of Palmer.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP §2144.07).  The obvious modification of Palmer with Woodyer would have produced the invention as claimed in claim 1.
The syrup of Woodyer is disclosed to comprise 45 to 80 wt% D-allulose, 20 to 55 wt% fructose and 0.02 to 0.3 wt% sucralose ([0017]).
The ratios of D-allulose to fructose in the sweetener of Woodyer overlap with those recited in claims 3 and 13.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP §2144.05 I).  Therefore, the modification of Palmer with Woodyer renders obvious the limitations of claims 3 and 13. 
Regarding claim 9, the bar of Palmer is disclosed to be used as part of a weight loss or weight control plan ([0097]) and therefore it would be obvious for a dietician to supply the bars of Palmer.
Regarding claim 21, the bar of Palmer as modified by Woodyer comprises only D-allulose syrup as a sweetener.
Regarding claim 22, the bar of Palmer comprises optional ingredients including for example flavorings and colorings ([0071]-[0074]).
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
Applicants explain the “problem underlying the present invention is that traditional high protein bars have a limited shelf-life when prepared from native proteins.”  Applicants submit “[t]he prior art proposed solutions existing at the time the claimed invention was made were to add glycerin in the bar formulation, or to replace native proteins with protein hydrolysates, in order to extend the shelf-life of the protein bars.”
Applicants submit, “surprisingly, when a native protein-containing dough is prepared using D-allulose syrup and without using glycerin, the dough obtained present a firm and slightly sticky texture . . . that can easily be molded directly after preparation”  and “presents a high shelf life.”
Applicants submit Palmer and Woodyer fail to disclose or suggest a high protein dough bar that does not contain glycerin.  Applicants submit “Palmer does not disclose or even suggest preparing a nutritional bar that is devoid of glycerol.”  Applicants submit “Palmer clearly incites to use glycerol.”
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 II).  Here, while the nutrition bar of Palmer requires humectant, selected from the group consisting of polyols (i.e. diols and triols- [0064]), the reference does not require that the humectant is glycerin.  
Applicants submit Palmer does not disclose a high protein dough bar containing from 15-45% wt% of a native protein as recited in amended claim 1, namely 15-45% of a native protein comprising a vegetable protein selected from pea protein, a wheat protein, a corn protein, a potato protein or a mixture thereof.
Claim 1 requires the high protein dough bar comprises a native protein in am amount of 15 to 45 wt%  and that the native protein comprises a vegetable protein selected from a pea protein, a wheat protein, a corn protein, a potato protein, or a mixture thereof.  The claim does not requires that the entire 15 to 45 wt% of native protein comprise the vegetable protein.  The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP 2111.03).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, Vol. 46, (1981), pp. 364-372) teaches pea protein isolate having functional properties, color and flavor similar to soy protein isolate (Abstract, p. 364/Introduction).  Sumner teaches the pea protein isolate has potential for food applications (p. 372/Conclusion). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759